1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JOE LOPEZ, JR,

 8          Worker-Appellant,

 9 v.                                                                                   NO. 31,189

10 YELLOW FREIGHT, a/k/a YRC, INC.,
11 and GALLAGHER BASSET SERVICES,

12          Employer/Insurer-Appellees.

13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Gregory D. Griego, Judge

15 Jeffrey C. Brown
16 Albuquerque, NM

17 for Appellant

18 Robert Bruce Collins
19 Albuquerque, NM

20 for Appellees

21                                 MEMORANDUM OPINION

22 VANZI, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4       REVERSED.

5       IT IS SO ORDERED.


6                                          __________________________________
7                                          LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 _________________________________
12 JAMES J. WECHSLER, Judge




                                             2